                                                     1
                                                         A PROFESSIONAL CORPORATION
                                                     2
                                                         Stephen E. Horan, SBN 125241
                                                     3   William E. Camy, SBN 291397
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                         TEL: 916.929.1481
                                                     5   FAX: 916.927.3706
                                                     6   Attorney for Defendants, COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, KORY L.
                                                     7   HONEA, CHARLES W. LAIR, and MARY BARKER

                                                     8
                                                                                            UNITED STATES DISTRICT COURT
                                                     9
                                                    10                                    EASTERN DISTRICT OF CALIFORNIA

                                                    11
                                                    12   ESTATE OF MYRA L. MICALIZIO, LISA                               Case No.: 2:18-cv-02005-MCE-DMC
                 350 University Avenue, Suite 200




                                                         RUTLEDGE, SEAN MCKELVIE, and HALI
                                                    13
                     Sacramento, CA 95825




                                                         MCKELVIE,
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14                                                                   STIPULATED PROTECTIVE ORDER
                                                                            Plaintiffs,
                                                    15
                                                         v.
                                                    16                                                                   Complaint Filed: 07/20/18
                                                    17   COUNTY OF BUTTE, BUTTE COUNTY
                                                         SHERIFF’S OFFICE, KORY L. HONEA,
                                                    18   CHARLES W. LAIR, and MARY BARKER,
                                                    19
                                                                     Defendants.
                                                    20   ___________________________________/

                                                    21
                                                    22
                                                                  Defendants COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S OFFICE, KORY L.
                                                    23
                                                         HONEA, CHARLES W. LAIR, and MARY BARKER (“Defendants”)1 in good faith believe that
                                                    24
                                                         the documents identified in this Stipulated Protective Order contain information that is subject to
                                                    25
                                                         protection pursuant to Fed. R. Civ. P. 26(c).
                                                    26
                                                         1
                                                    27     The Court’s Order on Plaintiff’s Motion to Compel, dated January 14, 2019, states: “Within ten days of the date of
                                                         this order, the parties shall execute and submit to the court for final approval the stipulated protective order at Exhibit 5
                                                    28   to Mr. Camy’s declaration.” (Dckt. No. 16, 3:13-15.) The parties further revised the version of the SPO that was
                                                         submitted as Exhibit 5 before submitting it to the Court to reflect changes the parties agreed to that were unrelated to
                                                         the Court’s Order on Plaintiff’s Motion to Compel.

                                                         {01956904.DOCX}                                      1
                                                                                               STIPULATED PROTECTIVE ORDER
                                                     1                              STIPULATION AND PROTECTIVE ORDER
                                                     2           The Defendants take the position that the following documents are subject to protection
                                                     3   pursuant to Fed. R. Civ. P. 26(c):
                                                     4           1.        Internal Affairs Investigation No. 15-003 for Deputy Lair relating to alleged
                                                     5                     excessive use-of-force [COB 000579-609];
                                                     6           2.        Internal Affairs Investigation No. 18-004 for Deputy Lair relating to alleged
                                                     7                     excessive use-of-force [COB 000613-724, 954-958];
                                                     8           3.        Supervisor Inquiry No. 12-019 for Deputy Lair relating to alleged use of rude and
                                                     9                     profane language [COB 000732 – 000795];
                                                    10           4.        Document from Deputy Barker’s Personnel File related to a banking direct deposit
                                                    11                     [COB 000526];
                                                    12           5.        Deputy Baker’s performance evaluations [COB 000530-43];
                 350 University Avenue, Suite 200




                                                    13           6.        Deputy Lair’s performance evaluations [COB 000544-78]; and
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14           7.        Summary results of Deputy Lair’s October 2018 psychiatric [COB 000610-12].
                                                    15   A.      DEFINITIONS
                                                    16           The following definitions shall apply to this Protective Order:
                                                    17           1.        The “Action” shall mean and refer to the above-captioned matter and to all actions
                                                    18   now or later consolidated with the Action, and any appeal from the Action and from any other action
                                                    19   consolidated at any time under the above-captioned matter, through final judgment.
                                                    20           2.        “Documents” or “Confidential Documents” shall mean the Documents that
                                                    21   Defendants designate as “Confidential” in the manner set forth in this Protective Order, bates
                                                    22   stamped as indicated above.
                                                    23           3.        “Confidential” shall mean information designated “Confidential” pursuant to this
                                                    24   Protective Order. Information designated “Confidential” shall be information that is determined in
                                                    25   good faith by the attorneys representing the Designating Party to be subject to protection pursuant
                                                    26   to Fed. R. Civ. P. 26(c). Confidential Documents, material, and/or information shall be used solely
                                                    27   for purposes of litigation. Confidential Information shall not be used by the non-Designating Party
                                                    28   for any business or other purpose, unless agreed to in writing by all Parties to this action or as


                                                         {01956904.DOCX}                                2
                                                                                         STIPULATED PROTECTIVE ORDER
                                                     1   authorized by further order of the Court.
                                                     2            4.       “Defendants” shall mean County of Butte, Butte County Sheriff’s Office, Sheriff
                                                     3   Kory Honea, Deputy Charles Lair, and Deputy Mary Barker.
                                                     4            5.       “Plaintiffs” shall mean Estate of Myra Micalizio, Lisa Rutledge, Sean McKelvie, and
                                                     5   Hali McKelvie.
                                                     6            6.       “Parties” shall mean Plaintiffs and Defendants, identified above.
                                                     7   B.       TERMS OF THE PROTECTIVE ORDER
                                                     8            IT IS HEREBY STIPULATED by, among and between the parties through their counsel of
                                                     9   record, that the Confidential Documents may be designated as “Confidential” by the Defendants
                                                    10   and produced subject to the following Protective Order:
                                                    11            1.       The Confidential Documents shall be used solely in connection with the civil case
                                                    12   Estate of Myra Micalizio, et al. v. County of Butte, et al., CASE NO.: 2:18-cv-02005-MCE-DMC
                 350 University Avenue, Suite 200




                                                    13   (USDC EDCA) and in the preparation and trial of the case. The Parties do not waive any objections
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   to the admissibility of the documents or portions thereof in future proceedings in this case, including
                                                    15   trial.
                                                    16            2.       Defendants will designate the Confidential Documents as confidential by affixing a
                                                    17   mark labelling them “Confidential.”
                                                    18            3.       The Confidential Documents may only be disclosed to the following persons:
                                                    19            (a)      Mark Merin and Paul Masuhara of THE LAW OFFICE OF MARK E. MERIN,
                                                    20   partners and associate attorneys in that office, if any, as counsel for Plaintiffs in the case enumerated
                                                    21   above;
                                                    22            (b)      Stephen E. Horan and William E. Camy of PORTER SCOTT, partners and associate
                                                    23   attorneys in that office, as counsel for Defendants in the case enumerated above;
                                                    24            (c)      Bruce S. Alpert and Brad J. Stephens of Butte County Counsel, and any attorneys in
                                                    25   that office, as counsel for Defendants in the case enumerated above;
                                                    26            (d)      Paralegal, clerical, and secretarial personnel regularly employed by counsel referred
                                                    27   to in subparts (a), (b) and (c) immediately above, including stenographic deposition reports or
                                                    28   videographers retained in connection with this action;


                                                         {01956904.DOCX}                                 3
                                                                                          STIPULATED PROTECTIVE ORDER
                                                     1           (e)       Court personnel, including stenographic reporters or videographers engaged in
                                                     2   proceedings as are necessarily incidental to the preparation for the trial in the civil action;
                                                     3           (f)       Any expert, consultant, or investigator retained in connection with this action,
                                                     4   however, such persons must be advised of and abide by this protective order;
                                                     5           (g)       The finder of facts at the time of trial, subject to the court’s rulings on in limine
                                                     6   motions and objections of counsel; and,
                                                     7           (h)       Witnesses during their depositions in this action. If confidential documents are used
                                                     8   in the deposition, the documents must be identified as “Confidential” and the portion of the
                                                     9   deposition in which the documents are described should also be considered confidential.
                                                    10           4.        If the Confidential Documents are filed with any motion or other pleading, a party
                                                    11   may seek permission from the Court to file the Confidential Documents under seal according to
                                                    12   Local Rule 141. If permission is granted, the Confidential Documents will be filed and served in
                 350 University Avenue, Suite 200




                                                    13   accordance with Local Rule 141.
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14           5.        The designation of the Confidential Documents as “Confidential” and the subsequent
                                                    15   production thereof is without prejudice to the right of any party to oppose the admissibility of the
                                                    16   Confidential Documents or information contained therein.
                                                    17           6.        Any party or non-party may challenge a designation of confidentiality at any time. A
                                                    18   party or non-party does not waive its right to challenge a confidentiality designation by electing not
                                                    19   to mount a challenge promptly after the original designation is disclosed. The Challenging Party
                                                    20   shall initiate the dispute resolution process by providing written notice of each designation it is
                                                    21   challenging and describing the basis for each challenge. The parties shall attempt to resolve each
                                                    22   challenge in good faith and must begin the process by conferring directly (in voice-to-voice
                                                    23   dialogue; other forms of communication are not sufficient) within seven (7) days of the date of
                                                    24   service of notice. In conferring, the Challenging Party must explain the basis for its belief that the
                                                    25   confidentiality designation was not proper and must give the Designating Party an opportunity to
                                                    26   review the designated material, to reconsider the circumstances, and, if no change in designation is
                                                    27   offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the
                                                    28   next stage of the challenge process only if it has engaged in this meet and confer process first or


                                                         {01956904.DOCX}                                 4
                                                                                          STIPULATED PROTECTIVE ORDER
                                                     1   establishes that the Designating Party is unwilling to participate in the meet and confer process in a
                                                     2   timely manner. If the Parties cannot resolve a challenge without Court intervention, the Designating
                                                     3   Party shall file and serve a motion for protective order pursuant to Fed. R. Civ. P. 26(c) and E.D.
                                                     4   Cal. L.R. 251 within twenty-one (21) days of the initial notice of challenge or within seven (7) days
                                                     5   of the parties agreeing that the meet and confer process will not resolve their dispute, whichever is
                                                     6   earlier. Failure by the Designating Party to make such a motion within twenty-one (21) days (or
                                                     7   seven (7) days, if applicable) shall automatically waive the “Confidential” designation for each
                                                     8   challenged designation. In addition, the Challenging Party may file a motion challenging a
                                                     9   confidentiality designation at any time if there is good cause for doing so. The burden of persuasion
                                                    10   in any such challenge proceeding shall be on the Designating Party. Unless the Designating Party
                                                    11   has waived the confidentiality designation by failing to file a motion to retain confidentiality as
                                                    12   described above, all parties shall continue to afford the material in question the level of protection
                 350 University Avenue, Suite 200




                                                    13   to which it is entitled under the Designating Party’s designation until the Court rules on the
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   challenge.
                                                    15           7.        Notwithstanding the provisions of Paragraph 3, the Confidential Documents and
                                                    16   information contained therein may not be delivered, exhibited or otherwise disclosed to any reporter,
                                                    17   writer or employee of any trade publication, newspaper, magazine or other media organization,
                                                    18   including but not limited to radio and television media.
                                                    19           8.        Should the Confidential Documents or any information contained therein be
                                                    20   disclosed, through inadvertence or otherwise, to any person not authorized to receive it under this
                                                    21   Protective Order, the disclosing person(s) shall promptly (a) inform counsel for the Defendants of
                                                    22   the recipient(s) and the circumstances of the unauthorized disclosure to the relevant producing
                                                    23   person(s) and (b) use best efforts to bind the recipient(s) to the terms of this Protective Order.
                                                    24           9.        The Confidential Documents shall not lose its confidential status because it was
                                                    25   inadvertently or unintentionally disclosed to a person not authorized to receive it under this
                                                    26   Protective Order.
                                                    27           10.       After the conclusion of this litigation, the Confidential Documents will remain
                                                    28   confidential. “Conclusion” of this litigation means a termination of the case following a trial,


                                                         {01956904.DOCX}                                5
                                                                                         STIPULATED PROTECTIVE ORDER
                                                     1   settlement, or dismissal of the Action with prejudice for any other reason.
                                                     2           11.       This Stipulated Protective Order shall remain in full force and effect and shall
                                                     3   continue to be binding on all parties and affected persons until this litigation terminates, subject to
                                                     4   any subsequent modifications of this Stipulated Protective Order for good cause shown by this Court
                                                     5   or any Court having jurisdiction over an appeal of this action. Upon termination of this litigation,
                                                     6   the parties agree the Stipulated Protective Order shall continue in force as a private agreement
                                                     7   between the parties.
                                                     8           13.       During the pendency of this lawsuit, the Court shall (a) make such amendments,
                                                     9   modifications and additions to this Protective Order as it may deem appropriate upon good cause
                                                    10   shown; and, (b) adjudicate any dispute arising under it.
                                                    11   IT IS SO STIPULATED.
                                                    12
                 350 University Avenue, Suite 200




                                                    13   Date: February 5, 2019                             PORTER | SCOTT
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                                                                       A PROFESSIONAL CORPORATION
                                                    14
                                                    15
                                                                                                       By /s/ William E. Camy
                                                    16                                                        Stephen E. Horan
                                                    17                                                        William E. Camy
                                                                                                              Attorneys for Defendants
                                                    18
                                                    19
                                                         Dated: February 5, 2019                       LAW OFFICE OF MARK E. MERIN
                                                    20
                                                    21
                                                                                                       By     /s/ Paul Masuhara – as authorized on 1/23/19
                                                    22                                                          Mark E. Merin
                                                                                                                Paul Masuhara
                                                    23                                                          Attorney for Plaintiff
                                                    24   ///
                                                    25   ///
                                                    26   ///
                                                    27   ///
                                                    28   ///


                                                         {01956904.DOCX}                                6
                                                                                         STIPULATED PROTECTIVE ORDER
                                                     1                                                ORDER
                                                     2           Pursuant to the Parties’ Stipulation (ECF No. 18), the above Proposed Protective Order is
                                                     3   hereby APPROVED.
                                                     4           IT IS SO ORDERED.
                                                     5
                                                         Dated: February 5, 2019
                                                     6
                                                     7
                                                     8
                                                     9
                                                    10
                                                    11
                                                    12
                 350 University Avenue, Suite 200




                                                    13
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                         {01956904.DOCX}                              7
                                                                                       STIPULATED PROTECTIVE ORDER
